Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment/Arguments

Claims 1-20 have been canceled and 21-40 added; currently claims 21-40 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

In view of Applicant’s amendment, the objection to claims  23, 30 and 37 has been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Specifically, claim 21 (and similarly claims 28 and 35) has been amended to recite “acquiring position information of one or more connected regions from the low-pixel image; determining a pre-estimated region of the low-pixel image from the position information” (emphasis added) in lines 6-9 and paragraphs 49-51 are cited as providing support.  However, paragraph 51, which is the only one of the three that mentions “pre-estimated region,” recites, “Screening all the connected regions according to position information of each connected region respectively to acquire a specific region can include the following. Position information of each connected region can be acquired, and a pre-estimated region of the target image can be acquired. Any connected region, among all the connected regions, located within the pre-estimated region can be determined as a specific region. Any connected region, among all the connected regions, located out of the pre-estimated region can be determined as a non-specific region.”  Emphasis added.  There is no description of determining the pre-estimated region from the acquired position information.  Therefore, there is insufficient disclosure in the instant specification to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Respective dependent claims 22-27; 29-34; and 36-40 are similarly rejected.  (Note that for examination purpose the modifier “from the acquired position information” will be ignored.)

>>><<<
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 (and similarly claims 28 and 35) recites the limitations "the pre-estimated region contained in the target image" in lines 18-20 (two instances) and “the pre-estimated region contained in the target image of the low-pixel image” in line 22.  There are insufficient antecedent bases for these limitations in the claim.  Note that it is recommended that “a pre-estimated region contained in the low-pixel image” in line 8 be change to “a pre-estimated region contained in the target image of the low-pixel image” and the two instances of “the pre-estimated region contained in the target image” in lines 18-20 be changed to “the pre-estimated region” to overcome the rejection; the claims will also be so interpreted for examination propose.)  Respective dependent claims 22-27; 29-34; and 36-40 are similarly rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Jaber et al. (US 2015/0161474), Garg et al. (“Text graphic separation in Indian newspapers,” 4th International Workshop on Multilingual OCR, 24 August 2013), Sakata et al. (US 2006/0153472), Vu (US 2016/0086026) and Aimura et al. (US 2014/0270378).

Regarding claim 21, Jaber discloses:
acquiring an original image, wherein the original image comprises a target image (having a portrait image element);
performing image compression processing on the original image according to a preset compression ratio, and creating a low-pixel image based on the image compression processing;
[Figs. 1, 7 and paragraphs 49 (“…The sensors 130 can include…cameras…that capture sensor data…include…image data”), 95 (“…identifying text regions from low-resolution video frames”), 101 (“The system of FIG. 7…enables the capture of high-resolution still-image”).  Note that the identified text region is considered a region contained in the target image.  Note further that image compression with a predetermined ratio necessarily has to be performed in order to generate the low-resolution frames from the acquired high-resolution frames]
performing borderline detection processing on the (pre-determined) region 
contained in the target image (according to a gradient value between every two adjacent pixel points in the (pre-determined) region contained in the target image;
in response to performing borderline detection processing, determining borderlines of the (pre-estimated) region contained in the target image of the low-pixel image;
mapping the borderlines of the (pre-estimated) region contained in the target image of the low-pixel image into the original image, and creating a revision of the target image from the original image
[Fig. 7 and paragraphs 108 (“…The borders of the target text region that have been detected in the low-resolution video frame are scaled to match the high-resolution still image where the region of interest is extracted”).  Note that using gradient to detect borderlines is taught by Aimura, see the analysis below.  Note further that the region being a pre-estimated region is taught by Sakata, see the analysis below]

Jaber does not expressly disclose the following, which are taught by Garg, Sakata, Vu and Aimura:
(that the original image comprises a target image) having a portrait image element;
[Garg: Figs. 1, 2]
acquiring position information of one or more connected regions from the low-
pixel image;
[Sakata: Fig. 6 and paragraphs 74 (“…selects comparatively large target pixel blocks IB1 to IB4 as the target pixel blocks Bi from the inside area IA, and selects comparatively small target pixel blocks OB1 to OB8 from the outside area OA”), 76 (“… the inside area IA, the outside area OA, the target pixel blocks IB1 to IB4, and the target pixel blocks OB1 to OB8 are all formed of rectangular areas as shown in FIG. 6, but may take arbitrary shapes instead”).  Note that to select blocks from inside or outside the positions of the blocks necessarily have to be determined first]
determining a pre-estimated region of the low-pixel image from the position information;
[Sakata: Fig. 6 and paragraph 76 (“…the pixel area As and the target pixel block Bi may be predetermined areas set beforehand”).  Note that the pixels areas As are considered a pre-estimated region]
determining a specific region that comprises the portrait image element located within the pre-estimated region and one or more non-specific regions located outside of the pre-estimated region;
[Sakata: Fig. 6 and paragraph 74 (“…selects comparatively large target pixel blocks IB1 to IB4 as the target pixel blocks Bi from the inside area IA, and selects comparatively small target pixel blocks OB1 to OB8 from the outside area OA”).  Note that a selected large target pixel block that is inside the area IA, considered a predetermined region, is considered a specific region.  Blocks OB’s are selected from outside area IA.  Note further that as is shown above Garg teaches regions comprising a portrait]
eliminating the specific region located within the (pre-estimated) region and the one or more non-specific regions; 
[Vu: Fig. 2 and paragraphs 17 (“…The binary document image is analyzed to distinguish connected components…and graphic components are removed”).  Note that the applied teaching is to detect and removed graphic components from a region of interest]
(performing borderline detection) according to a gradient value between every two adjacent pixel points in the region contained in the target image to determine the borderlines of the low-pixel image
[Aimura: Figs. 3, 4 and paragraphs 51 (“…carries out a binarizing process for converting the grayscale image into a binary image”), 52 (“…applies labels to rectangles circumscribing such objects. For example, a circumscribing rectangle is labeled as an object candidate area 52 in FIG. 4”), 55 (“…detects a zone…in which there is an essential succession of vertical pairs of pixels of values "1" and "0" in the binary image, then…determines the detected zone to be an edge of a boundary”).  Note that using low-pixel image is disclosed by Jaber, per the analysis above.  Note further that the difference between each pair of pixels is its gradient and that vertical boundary (borderline) can be determined in similar manner]

Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Jaber with the teachings of Garg, Sakata, Vu and Aimura as set forth above.  The reasons for doing so at least would have been to facilitate digitation of documents such as newspaper, as Garg indicated in the abstract and the first paragraph of the Introduction; to be able to detect and correct image blur with precision, as Sakata indicated in paragraph 8; to remove image data that affects the understanding of the image, as Vu indicated in paragraph 4; as well as that that the edge detection approach of Aimura is simple and is applicable to perform borderline detection required by Jaber and would have yielded predictable results (namely, a successful borderline detection), as one of ordinary skill in the art would have recognized. 

Regarding claims 28 and 35, they are rejected as per the analyses of claim 21 (reciting the same processing steps) along with the additional disclosure of paragraph 23 “The inventive subject matter provides…a system comprising a plurality of diverse recognition modules and a data preprocessing module. Each module represents hardware configured to execute one or more sets of software instructions stored in a non-transitory, computer readable memory.”

>>><<<
Claims 22, 24, 29, 31, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Jaber et al. (US 2015/0161474), Garg et al. (“Text graphic separation in Indian newspapers,” 4th International Workshop on Multilingual OCR, 24 August 2013), Sakata et al. (US 2006/0153472), Vu (US 2016/0086026) and Aimura et al. (US 2014/0270378) as applied to claims 21, 28 and 35 and further in view of Wu-D et al. (US 2006/0285751).

Regarding claim 22 (and similarly claims 29 and 36), the combined invention of Jaber, Garg, Sakata, Vu and Aimura discloses all limitations of its parent claim 21 and additionally the following:
binarizing the low-pixel image to convert the low-pixel image into a binary image, wherein the binary image comprises only two colors;
performing edge detection processing on the binary image to acquire at least one edge line in the binary image;
[Per the analysis of claim 21 above, especially the teachings of Aimura]
determining the pre-estimated region in the low-pixel image
[Vu: Fig. 2 and paragraphs 17 (“…The binary document image is analyzed to distinguish connected components…and graphic components are removed”)]

	The combined invention does not expressly disclose following, which are taught by Wu-D:
separately dilating each edge line;
connecting each dilated edge line to acquire the one or more connected regions;
screening the one or more connected regions according to the position information to acquire the specific region,
[Wu-D: Fig. 5 and paragraph 88 (“The outside edges picked out by…505 are dilated by…506 to ensure connectivity…The dilated outside edges are traced by…507 to get the candidate borderlines…508 selects the correct borderline from the candidate borderlines according to the character of the borderline to be found by…eliminating the candidate borderlines that don't have the proper position information”)] 

Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teachings of Wu-D as set forth above.  The reasons for doing so at least would have been to ensure that the correct borderlines are obtained, as Wu-D indicated in paragraph 39. 

Regarding claim 24 (and similarly claims 31 and 38), the combined invention of Jaber, Garg, Sakata, Vu and Aimura discloses all limitations of its parent claim 21 and additionally the following:
binarizing the low-pixel image to convert the low-pixel image into a binary image, wherein the binary image comprises only two colors;
executing the following operations in an arbitrary direction:
separately comparing a gradient value between every two adjacent pixel points in the pre-estimated region contained in the target image of the binary image in the arbitrary direction with a preset initial gradient threshold corresponding to the arbitrary direction, and acquiring a number of borderlines in the arbitrary direction according to a comparison result;
[Per the analysis of claim 21, especially the teaching of Aimura]
determining the borderlines of the pre-estimated region contained in the target image respectively according to the number of borderlines acquired in the arbitrary direction
[Wu-D: Fig. 5 and paragraph 88 (“…”The outside edges picked out by…505 are dilated by…506 to ensure connectivity…The dilated outside edges are traced by…507 to get the candidate borderlines…selector 508 selects the correct borderline from the candidate borderlines)]

>>><<<
Claims 23, 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Jaber et al. (US 2015/0161474), Garg et al. (“Text graphic separation in Indian newspapers,” 4th International Workshop on Multilingual OCR, 24 August 2013), Sakata et al. (US 2006/0153472), Vu (US 2016/0086026), Aimura et al. (US 2014/0270378) and Wu-D et al. (US 2006/0285751)  as applied to claims 22, 24, 29, 31, 36 and 38 and further in view of Vaezi (US 5,351,314).

Regarding claim 23 (and similarly claims 30 and 37), the combined invention of Jaber, Garg, Sakata, Vu, Aimura and Wu-D discloses all limitations of its parent claim 22 but not expressly the following, which is taught by Vaezi:
before the performing edge detection processing on the binary image, performing Gaussian smoothing on the binary image by using a preset Gaussian smoothing parameter
[Figs. 3-4; Col. 4, lines 26-29 (“…binary image data is converted to pseudo-multi-level image data by applying…a circularly symmetric Gaussian”), 44-55 (“…in step S31, a 7x7 grid is filled with a Gaussian…In step S32, the input binary image data Z is convolved with the Gaussian derived in step S31 to obtain pseudo-multi-level data”); Col. 5, lines 4-9 (“Next, as shown in FIG. 2, a variable mask filter is derived for each pixel of multi-level image data, as shown at 23…FIG. 4 details this process”); Col. 6, lines 60-65 (“The effect of the image processing can be seen by comparing FIG. 5(a) to FIG. 5(b). FIG. 5(a) shows an original binary image in the form of the word "test." After processing, the word "test" in FIG. 5(b) is seen to retain edge localization and sharpness, but noise spots have been smoothed away”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to modify the combined invention with the teaching of Vaezi as set forth above.  The reasons for doing so at least would have been to retain edge localization and sharpness, but noise spots have been smoothed away, as Vaezi indicated in Col. 6, lines 60-65

>>><<<
Claims 25, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Jaber et al. (US 2015/0161474), Garg et al. (“Text graphic separation in Indian newspapers,” 4th International Workshop on Multilingual OCR, 24 August 2013), Sakata et al. (US 2006/0153472), Vu (US 2016/0086026) and Aimura et al. (US 2014/0270378) as applied to claims 21, 28 and 35 and further in view of Wu-D et al. (US 2006/0285751) as applied to claims 22, 24, 29, 31, 36 and 38 above, and further in view of Matsunaga (US 6,111,993).

Regarding claim 25 (and similarly claims 32 and 39), the combined invention of Jaber, Garg, Sakata, Vu, Aimura and Wu-D discloses all limitations of its parent claim 24 but not expressly the following, which are taught by Matsunaga:
wherein determining the borderlines of the pre-estimated region contained in the target image respectively according to the number of borderlines acquired in the arbitrary direction comprises:
separately performing straight line detection on each of the number of borderlines in the arbitrary direction according to position information of each of the number of borderlines in the arbitrary direction when the number of borderlines acquired in the arbitrary direction is at least two, and acquiring borderlines in the arbitrary direction from at least two of the number of borderlines in the arbitrary direction;
[Abstract (“A straight-line detecting method for detecting a straight line in an image by using a combinatorial Hough transform at a high speed by restricting a voting area to assure detection of a short line segment without decreasing a processing rate, which method comprises the steps of: determining parameters of Hough transform of a straight line passing a remarkable edge point (x1, y1) and another edge point (x2, y2) in a X-Y plane according to the transform equations θ=-a tan{(x1-x2)/(y1-y2)} and ρ=x1 cosθ+y1 sinθ.; voting of pixels corresponding to parameters (θ, ρ); and detecting a straight line existing in the X-Y plane by the number of votes in a plane of ρ-θ parameters and which is characterized in that another edge point (x2, y2) is a point existing in any of specified neighboring areas positioned at right and left and above and below from a center area where the remarkable edge point (x1, y1) is located”)]
or
successively decreasing the preset initial gradient threshold corresponding to the arbitrary direction according to a preset first gradient difference when the number of borderlines acquired in the arbitrary direction is less than two, and detecting the pre-estimated region contained in the target image of the binary image in the arbitrary direction by using a decreased preset initial gradient threshold until the number of borderlines acquired in the arbitrary direction is at least two

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Matsunaga as set forth above.  The reasons for doing at least would have been for the ability of detecting straight lines at a high speed, as Matsunaga indicated in the abstract

>>><<<
Claims 26, 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jaber et al. (US 2015/0161474), Garg et al. (“Text graphic separation in Indian newspapers,” 4th International Workshop on Multilingual OCR, 24 August 2013), Sakata et al. (US 2006/0153472), Vu (US 2016/0086026) and Aimura et al. (US 2014/0270378) as applied to claims 21, 28 and 35, and further in view of Vogt (US 5,325,447).

Regarding claim 26 (and similarly claims 33 and 40), the combined invention of Jaber, Garg, Sakata, Vu and Aimura discloses all limitations of its parent claim 21 but not expressly the following, which are taught by Vogt:
acquiring an intersection point of every two adjacent borderlines in the low-pixel image;
separately mapping the acquired intersection points into the original image according to the preset compression ratio, to generate corresponding mapping points in the original image; and
successively connecting the mapping points mapped into the original image, and determining a quadrangle generated after the connection as the target image in the original image
[Figs. 2, 3; col. 8, lines 8-40 (“Identification of this enclosing parallelogram 320 permits calculation of its height H and width W…Next vertical and horizontal scale factors are computed. The vertical scale factor SFV is computed to map the parallelogram height H onto the normalized vertical dimension (processing block 212) as follows: SFV = 22/H…The horizontal scale factor SFH is formed in the same manner (processing block 213) as: SFH = 22/W  …The four corners of each stroke pixel in the original digit image are mapped onto the normalized digit image using the computed scaling factors…Each candidate stroke pixel of the normalized digit image intersecting with any part of a stroke pixel in the original image is thus identified”).  Note that the applied teaching is to map corners (which are intersection of borderlines) of a quadrangle (a parallelogram in this case) from one resolution to another.  Note further that while successive connecting of corners is not expressly taught, Official notice is taken that connecting the mapped corners of the parallelogram to obtain the borderlines of the mapped parallelogram was well known prior to the effective filing date of the claimed invention]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Vogt as set forth above.  The reasons for doing at least would have been to reduce the number of borderline pixels that need to be mapped, since only the corners are needed to determine the borderlines, as would have been obvious to one of ordinary skill in the art.


>>><<<
Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jaber et al. (US 2015/0161474), Garg et al. (“Text graphic separation in Indian newspapers,” 4th International Workshop on Multilingual OCR, 24 August 2013), Sakata et al. (US 2006/0153472), Vu (US 2016/0086026) and Aimura et al. (US 2014/0270378) as applied to claims 21, 28 and 35, and further in view of Wu et al. (US 2016/0093214).

Regarding claim 27 (and similarly claim 34), the combined invention of Jaber, Garg, Sakata, Vu and Aimura discloses all limitations of its parent claim 21 but not expressly the following, which are taught by Wu:
after acquiring the original image, correcting the target image by using a projective transformation algorithm
[Figs. 1 (S16, S24), 4A (S414, S416), 6A-6C and paragraphs 22 (“…a spatial transform is performed on the current ROI to transform the current ROI in the camera field of view to a normalized geometric space at S24. The spatial transform generates a projective correction on the filtered frames, and extracts segments of the frames corresponding to the normalized view of the current ROI”), 45 (“…the ROI can be defined as four corners…most likely defined to be quadrilateral in shape…FIG. 6A…an automated algorithm is applied to generate a projective correction mapping of the ROI at S414]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Wu correcting the target image by using a projective transformation algorithm.  The reasons for doing at least would have been to perform correction on the ROI of the acquired image, as Wu indicated in paragraph 22.

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lin (US 2006/0230332)—[Paragraph 31 (“…The locations of the calibration object in the captured images are determined by searching for the calibration object in a predetermined area of the captured images corresponding to the display”)]
Kinoshita et al. (US 2012/0062769)—[Figs. 9, 10 and paragraphs 132-138 (S51 binarize [Wingdings font/0xE0] S52 perform CCL [Wingdings font/0xE0] S53 calculate coordinates of bounding rectangles of connected components)]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        August 4, 2022